Exhibit 10.1

 

CREDIT AGREEMENT

 

by and between

 

INFOSONICS CORPORATION, a Maryland corporation

 

and

 

WELLS FARGO HSBC TRADE BANK, N.A.

 

Dated as of

 

October 6, 2005

 

Exhibit A – Addendum to Credit Agreement

Exhibit B – Revolving Credit Facility Supplement

Exhibit C – Collateral/Credit Support Document

Exhibit D – Borrowing Base Certificate

 

--------------------------------------------------------------------------------


 

WELLS FARGO HSBC TRADE BANK

 

CREDIT AGREEMENT

 

INFOSONICS CORPORATION, a Maryland corporation (“Borrower”), organized under the
laws of the State of Maryland whose chief executive office is located at the
address specified after its signature to this Agreement (“Borrower’s Address”)
and WELLS FARGO HSBC TRADE BANK, N.A. (“Trade Bank”), whose address is specified
after its signature to this Agreement, have entered into this CREDIT AGREEMENT
as of October 6, 2005. (“Effective Date”). All references to this “Agreement”
include those covenants included in the Addendum to Agreement (“Addendum”)
attached as Exhibit A hereto.

 

I.  CREDIT FACILITY

 


1.1           THE FACILITY. SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, TRADE BANK WILL MAKE AVAILABLE TO BORROWER A REVOLVING CREDIT
FACILITY (“FACILITY”) FOR WHICH A FACILITY SUPPLEMENT (“SUPPLEMENT”) IS ATTACHED
AS EXHIBIT B HERETO. ADDITIONAL TERMS FOR THE FACILITY. THE FACILITY WILL BE
AVAILABLE FROM THE CLOSING DATE UP TO AND UNTIL OCTOBER 1, 2006 (“FACILITY
TERMINATION DATE”). COLLATERAL AND CREDIT SUPPORT REQUIRED FOR THE FACILITY IS
SET FORTH IN EXHIBIT C HERETO. DEFINITIONS FOR THOSE CAPITALIZED TERMS NOT
OTHERWISE DEFINED ARE CONTAINED IN ARTICLE 8 BELOW.

 


1.2           CREDIT EXTENSION LIMIT. THE AGGREGATE OUTSTANDING AMOUNT OF ALL
CREDIT EXTENSIONS MAY AT NO TIME EXCEED THE LESSER OF (A)  TWENTY MILLION
DOLLARS ($20,000,000) OR (B) THE BORROWING BASE IN EFFECT FROM TIME TO TIME
(“OVERALL CREDIT LIMIT”). THE AGGREGATE OUTSTANDING AMOUNT OF ALL CREDIT
EXTENSIONS OUTSTANDING AT ANY TIME UNDER REVOLVING CREDIT FACILITY MAY NOT
EXCEED THAT AMOUNT SPECIFIED AS THE “CREDIT LIMIT” IN THE SUPPLEMENT FOR THE
FACILITY.  AN AMOUNT EQUAL TO 100% OF EACH UNFUNDED CREDIT EXTENSION SHALL BE
USED IN CALCULATING THE OUTSTANDING AMOUNT OF CREDIT EXTENSIONS UNDER THIS
AGREEMENT.

 


1.3           OVERADVANCE. ALL CREDIT EXTENSIONS MADE HEREUNDER SHALL BE ADDED
TO AND DEEMED PART OF THE OBLIGATIONS WHEN MADE. IF, AT ANY TIME AND FOR ANY
REASON, THE AGGREGATE OUTSTANDING AMOUNT OF ALL CREDIT EXTENSIONS MADE PURSUANT
TO THIS AGREEMENT EXCEEDS THE DOLLAR LIMITATION IN SECTION 1.2 OR THE BORROWING
BASE, THEN BORROWER SHALL IMMEDIATELY PAY TO TRADE BANK ON DEMAND, IN CASH, THE
AMOUNT OF SUCH EXCESS.

 


1.4           REPAYMENT; INTEREST AND FEES. EACH FUNDED CREDIT EXTENSION SHALL
BE REPAID BY BORROWER, AND SHALL BEAR INTEREST FROM THE DATE OF DISBURSEMENT AT
THOSE PER ANNUM RATES AND SUCH INTEREST SHALL BE PAID, AT THE TIMES SPECIFIED IN
THE SUPPLEMENT, NOTE OR FACILITY DOCUMENT. BORROWER AGREES TO PAY TO TRADE BANK
WITH RESPECT TO (A) THE REVOLVING CREDIT FACILITY, INTEREST AT A PER ANNUM RATE
EQUAL TO (I) AT A FLUCTUATING RATE PER ANNUM EQUAL TO THE PRIME RATE IN EFFECT
FROM TIME TO TIME, OR (II) WELLS FARGO’S LIBOR RATE PLUS 1.5% AS SPECIFIED IN
THE NOTE, AND (B) THE FEES SPECIFIED IN THE SUPPLEMENT AS WELL AS THOSE FEES
SPECIFIED IN THE RELEVANT FACILITY DOCUMENT(S). INTEREST AND FEES WILL BE
CALCULATED ON THE BASIS OF A 360 DAY YEAR, ACTUAL DAYS ELAPSED. ANY OVERDUE
PAYMENTS OF PRINCIPAL (AND INTEREST TO THE EXTENT PERMITTED BY LAW) SHALL BEAR
INTEREST AT A PER ANNUM FLOATING RATE EQUAL TO THE PRIME RATE PLUS 5%.

 


1.5           PREPAYMENTS. CREDIT EXTENSIONS UNDER ANY FACILITY MAY ONLY BE
PREPAID IN ACCORDANCE WITH THE TERMS OF THE SUPPLEMENT. AT THE TIME OF ANY
PREPAYMENT (INCLUDING, BUT NOT LIMITED TO, ANY PREPAYMENT WHICH IS A RESULT OF
THE OCCURRENCE OF AN EVENT OF DEFAULT AND AN ACCELERATION OF THE OBLIGATIONS)
BORROWER WILL PAY TO TRADE BANK ALL INTEREST ACCRUED ON THE AMOUNT SO PREPAID TO
THE DATE OF SUCH PREPAYMENT AND ALL COSTS, EXPENSES AND FEES SPECIFIED IN THE
LOAN DOCUMENTS.

 

II.  REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Trade Bank that the following
representations and warranties are true and correct:

 


2.1           LEGAL STATUS. BORROWER IS DULY ORGANIZED AND EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION INDICATED IN THIS AGREEMENT, AND IS
QUALIFIED OR LICENSED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH SUCH
QUALIFICATION OR LICENSING IS REQUIRED AND IN WHICH THE FAILURE TO SO QUALIFY OR
TO BE SO LICENSED COULD HAVE A MATERIAL ADVERSE AFFECT ON BORROWER.

 

1

--------------------------------------------------------------------------------


 


2.2           AUTHORIZATION AND VALIDITY. THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT, AND ALL OTHER LOAN DOCUMENTS TO WHICH BORROWER IS
A PARTY, HAVE BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY
BORROWER AND CONSTITUTE LEGAL, VALID AND BINDING AGREEMENTS OF BORROWER, AND ARE
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY DEBTOR RELIEF LAWS FROM TIME TO TIME IN
EFFECT AFFECTING THE RIGHTS OF CREDITORS GENERALLY OR GENERAL PRINCIPLES OF
EQUITY (WHETHER CONSIDERED IN A SUIT AT LAW OR IN EQUITY).

 


2.3           BORROWER’S NAME. THE NAME OF BORROWER SET FORTH AT THE END OF THIS
AGREEMENT IS ITS CORRECT NAME. IF BORROWER IS CONDUCTING BUSINESS UNDER A
FICTITIOUS BUSINESS NAME, BORROWER IS IN MATERIAL COMPLIANCE WITH ALL LAWS
RELATING TO THE CONDUCT OF SUCH BUSINESS UNDER SUCH NAME.

 


2.4           FINANCIAL CONDITION AND STATEMENTS. ALL FINANCIAL STATEMENTS OF
BORROWER DELIVERED TO TRADE BANK HAVE BEEN PREPARED IN CONFORMITY WITH GAAP, AND
COMPLETELY AND ACCURATELY REFLECT THE FINANCIAL CONDITION OF BORROWER (AND ANY
CONSOLIDATED SUBSIDIARIES) AT THE TIMES AND FOR THE PERIODS STATED IN SUCH
FINANCIAL STATEMENTS SUBJECT TO FOOTNOTES AND NORMAL YEAR END ADJUSTMENTS.
NEITHER BORROWER NOR ANY SUBSIDIARY HAS ANY MATERIAL CONTINGENT LIABILITY NOT
REFLECTED IN THE AFORESAID FINANCIAL STATEMENT. SINCE THE DATE OF THE FINANCIAL
STATEMENTS DELIVERED TO TRADE BANK FOR THE LAST FISCAL PERIOD OF BORROWER TO END
BEFORE THE EFFECTIVE DATE, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL CONDITION, BUSINESS OR PROSPECTS OF BORROWER. BORROWER IS SOLVENT.


 


2.5           LITIGATION. EXCEPT AS DISCLOSED IN WRITING TO TRADE BANK PRIOR TO
THE EFFECTIVE DATE, THERE IS NO ACTION, CLAIM, SUIT, LITIGATION, PROCEEDING OR
INVESTIGATION PENDING OR (TO BEST OF BORROWER’S KNOWLEDGE) THREATENED BY OR
AGAINST OR AFFECTING BORROWER OR ANY SUBSIDIARY IN ANY COURT OR BEFORE ANY
GOVERNMENTAL AUTHORITY, ADMINISTRATOR OR AGENCY WHICH MAY RESULT IN (A) ANY
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OR BUSINESS OF BORROWER’S, OR
(B) ANY MATERIAL IMPAIRMENT OF THE ABILITY OF BORROWER TO CARRY ON ITS BUSINESS
IN SUBSTANTIALLY THE SAME MANNER AS IT IS NOW BEING CONDUCTED.


 


2.6           NO VIOLATION. THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER
OF EACH OF THE LOAN DOCUMENTS DO NOT VIOLATE ANY PROVISION OF ANY APPLICABLE LAW
OR REGULATION EXCEPT WHERE SUCH VIOLATION WOULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT ON BORROWER, OR CONTRAVENE ANY PROVISION OF THE
ARTICLES OF INCORPORATION OR BY-LAWS OF BORROWER, OR RESULT IN A BREACH OF OR
CONSTITUTE A DEFAULT UNDER ANY MATERIAL CONTRACT, OBLIGATION, INDENTURE, OR
OTHER INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER MAY BE BOUND.


 


2.7           INCOME TAX RETURNS. BORROWER HAS NO KNOWLEDGE OF ANY PENDING
ASSESSMENTS OR ADJUSTMENTS OF ITS INCOME TAX PAYABLE WITH RESPECT TO ANY YEAR.


 


2.8           NO SUBORDINATION. THERE IS NO AGREEMENT, INDENTURE, CONTRACT, OR
INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER MAY BE BOUND THAT
REQUIRES THE SUBORDINATION IN RIGHT OF PAYMENT OF ANY OF BORROWER’S OBLIGATIONS
SUBJECT TO THIS AGREEMENT TO ANY OTHER OBLIGATION OF BORROWER.


 


2.9           ERISA. BORROWER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED OR RECODIFIED FROM TIME TO TIME (“ERISA”); BORROWER HAS NOT VIOLATED ANY
PROVISION OF ANY DEFINED EMPLOYEE PENSION BENEFIT PLAN (AS DEFINED IN ERISA)
MAINTAINED OR CONTRIBUTED TO BY BORROWER (EACH, A “PLAN”); NO REPORTABLE EVENT,
AS DEFINED IN ERISA, HAS OCCURRED AND IS CONTINUING WITH RESPECT TO ANY PLAN
INITIATED BY BORROWER; BORROWER HAS MET ITS MINIMUM FUNDING REQUIREMENTS UNDER
ERISA WITH RESPECT TO EACH PLAN; AND EACH PLAN WILL BE ABLE TO FULFILL ITS
BENEFIT OBLIGATIONS AS THEY COME DUE IN ACCORDANCE WITH THE PLAN DOCUMENTS AND
UNDER GAAP.


 


2.10         OTHER OBLIGATIONS. EXCEPT AS DISCLOSED IN WRITING TO TRADE BANK
PRIOR TO THE EFFECTIVE DATE, NEITHER BORROWER NOR ANY SUBSIDIARY IS IN DEFAULT
OF ANY OBLIGATION FOR BORROWED MONEY, ANY PURCHASE MONEY OBLIGATION OR ANY
MATERIAL LEASE, COMMITMENT, CONTRACT, INSTRUMENT OR OBLIGATION.


 


2.11         NO DEFAULTS. NO EVENT OF DEFAULT, AND EVENT WHICH WITH THE GIVING
OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT,
HAS OCCURRED AND IS CONTINUING.


 


2.12         INFORMATION PROVIDED TO TRADE BANK. THE INFORMATION PROVIDED TO THE
TRADE BANK CONCERNING BORROWER’S BUSINESS IS TRUE AND CORRECT, PROVIDED THAT
WITH RESPECT TO PROJECTED FINANCIAL INFORMATION BORROWER REPRESENTS ONLY THAT
SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO
BE REASONABLE AT THE TIME.

 

2

--------------------------------------------------------------------------------


 


2.13         ENVIRONMENTAL MATTERS. EXCEPT AS DISCLOSED BY BORROWER TO TRADE
BANK IN WRITING PRIOR TO THE EFFECTIVE DATE, BORROWER (AS WELL AS ANY
SUBSIDIARY) IS EACH IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
FEDERAL OR STATE ENVIRONMENTAL, HAZARDOUS WASTE, HEALTH AND SAFETY STATUTES, AND
ANY RULES OR REGULATIONS ADOPTED PURSUANT THERETO, WHICH GOVERN OR AFFECT ANY
BORROWER’S OR ANY SUBSIDIARY’S OPERATIONS AND/OR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT OF 1980, THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE
FEDERAL RESOURCE CONSERVATION AND RECOVERY ACT OF 1976, THE FEDERAL TOXIC
SUBSTANCES CONTROL ACT AND THE CALIFORNIA HEALTH AND SAFETY CODE, AS ANY OF THE
SAME MAY BE AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME. NONE OF THE
OPERATIONS OF BORROWER OR OF ANY SUBSIDIARY IS THE SUBJECT OF ANY FEDERAL OR
STATE INVESTIGATION EVALUATING WHETHER ANY REMEDIAL ACTION INVOLVING A MATERIAL
EXPENDITURE IS NEEDED TO RESPOND TO A RELEASE OF ANY TOXIC OR HAZARDOUS WASTE OR
SUBSTANCE INTO THE ENVIRONMENT.


 

2.14         The Policy. Borrower has reviewed the representations set forth in
that certain Short Term Comprehensive Multi-Buyer Credit Insurance policy
No. GMB-I20246 issued by Great American Insurance Company as insurer (“Insurer”)
to Borrower as insured, dated as of August 5, 2005 and policy No. 386956R issued
by Euler Hermes ACI as insurer (“Insurer”) to Borrower as insured, dated as of
November 1, 2004 (together the “Policy”) and all amendments and endorsements
thereto which representations are reconfirmed and incorporated into this
Agreement by reference, and Borrower has no knowledge that the terms of the
Policy have not or will not be met, or that a claim there under will not be
paid.  The Policy is and shall remain legally enforceable in accordance with its
terms until all Obligations under this Agreement have been paid in full.

 

III.  CONDITIONS TO EXTENDING FACILITIES

 


3.


 


3.1           CONDITIONS TO INITIAL CREDIT EXTENSION. THE OBLIGATION OF TRADE
BANK TO MAKE THE FIRST CREDIT EXTENSION IS SUBJECT TO THE FULFILLMENT TO TRADE
BANK’S SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)                                  APPROVAL OF TRADE BANK COUNSEL. ALL LEGAL
MATTERS RELATING TO MAKING THE FACILITY AVAILABLE TO BORROWER MUST BE
SATISFACTORY TO COUNSEL FOR TRADE BANK.


 


(B)                                 DOCUMENTATION. TRADE BANK MUST HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO TRADE BANK, THE FOLLOWING
DOCUMENTS AND INSTRUMENTS DULY EXECUTED AND IN FULL FORCE AND EFFECT:


 

(1)                                  A CORPORATE BORROWING RESOLUTION AND
INCUMBENCY CERTIFICATE IF BORROWER IS A CORPORATION, A PARTNERSHIP OR JOINT
VENTURE BORROWING CERTIFICATE IF BORROWER IS A PARTNERSHIP OR JOINT VENTURE, AND
A LIMITED LIABILITY COMPANY BORROWING CERTIFICATE IF BORROWER IS A LIMITED
LIABILITY COMPANY;

 

(2)                                  THE FACILITY DOCUMENTS FOR THE FACILITY,
INCLUDING, BUT NOT LIMITED TO, NOTE(S) (“NOTES”) FOR THE REVOLVING CREDIT
FACILITY, TRADE BANK’S STANDARD COMMERCIAL LETTER OF CREDIT AGREEMENT OR STANDBY
LETTER OF CREDIT AGREEMENT FOR ANY LETTER OF CREDIT FACILITY;

 

(3)                                  THOSE GUARANTEES, SECURITY AGREEMENTS,
DEEDS OF TRUST, SUBORDINATION AGREEMENTS, INTERCREDITOR AGREEMENTS, FACTORING
AGREEMENTS, TAX SERVICE CONTRACTS, AND OTHER COLLATERAL DOCUMENTS REQUIRED BY
TRADE BANK TO EVIDENCE THE COLLATERAL/CREDIT SUPPORT SPECIFIED IN THE
SUPPLEMENT;

 

(4)                                  IF AN AUDIT OR INSPECTION OF ANY BOOKS,
RECORDS OR PROPERTY IS SPECIFIED IN THE SUPPLEMENT FOR THE FACILITY, AN AUDIT OR
INSPECTION REPORT FROM WELLS FARGO OR ANOTHER AUDITOR OR INSPECTOR ACCEPTABLE TO
TRADE BANK REFLECTING VALUES AND PROPERTY CONDITIONS SATISFACTORY TO TRADE BANK;
AND

 

(5)                                  IF INSURANCE IS REQUIRED IN THE ADDENDUM,
THE INSURANCE POLICIES SPECIFIED IN THE ADDENDUM (OR OTHER SATISFACTORY PROOF
THEREOF) FROM INSURERS ACCEPTABLE TO TRADE BANK.

 


3.2           CONDITIONS TO MAKING EACH CREDIT EXTENSION. THE OBLIGATION OF
TRADE BANK TO MAKE EACH CREDIT EXTENSION IS SUBJECT TO THE FULFILLMENT TO TRADE
BANK’S SATISFACTION OF THE FOLLOWING CONDITIONS:

 

3

--------------------------------------------------------------------------------


 


(A)                                  REPRESENTATIONS AND WARRANTIES. THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, THE FACILITY
DOCUMENTS AND THE COLLATERAL DOCUMENTS WILL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF THE CREDIT EXTENSION WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF SUCH DATE;


 


(B)                                 DOCUMENTATION. TRADE BANK MUST HAVE
RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO TRADE BANK, THE FOLLOWING
DOCUMENTS AND INSTRUMENTS DULY EXECUTED AND IN FULL FORCE AND EFFECT:


 

(1)                                  IF THE CREDIT EXTENSION IS THE ISSUANCE OF
A COMMERCIAL LETTER OF CREDIT, TRADE BANK’S STANDARD APPLICATION FOR COMMERCIAL
LETTER OF CREDIT OR STANDARD APPLICATION AND AGREEMENT FOR COMMERCIAL LETTER OF
CREDIT;

 

(2)                                  IF THE CREDIT EXTENSION IS THE ISSUANCE OF
A STANDBY LETTER OF CREDIT, TRADE BANK’S STANDARD APPLICATION FOR STANDBY LETTER
OF CREDIT OR STANDARD APPLICATION AND AGREEMENT FOR STANDBY LETTER OF CREDIT;

 

(3)                                  IF A BORROWING BASE CERTIFICATE IS REQUIRED
FOR THE CREDIT EXTENSION, A BORROWING BASE CERTIFICATE DEMONSTRATING COMPLIANCE
WITH THE REQUIREMENTS FOR SUCH CREDIT EXTENSION.

 


(C)                                  FEES. TRADE BANK MUST HAVE RECEIVED ANY
FEES REQUIRED BY THE LOAN DOCUMENTS TO BE PAID AT THE TIME SUCH CREDIT EXTENSION
IS MADE.

 


3.3          CONDITIONS SUBSEQUENT:

 


(A)                                  DOCUMENTATION. NOT LATER THAN THIRTY (30)
DAYS AFTER THE DATE OF THE AGREEMENT, TRADE BANK MUST HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO TRADE BANK, THE FOLLOWING DOCUMENTS AND INSTRUMENTS
DULY EXECUTED AND IN FULL FORCE AND EFFECT:

 

(1)           Completion of an inventory appraisal from an appraiser
satisfactory to Trade Bank with the cost paid by Borrower;

 

(2)           Completion and satisfactory verification of Borrower’s accounts
receivable;

 

(3)           Satisfactory credit investigations of the Borrower’s major
Argentinean customers;

 

(4)           Trade Bank named as loss payee on all credit insurance policies.

 

IV.           AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Trade Bank remains committed to make Credit
Extensions to Borrower, and until payment of all Obligations and Credit
Extensions, Borrower will comply with each of the following covenants: (For
purposes of this Article IV, and Article V below, reference to “Borrower” may
also extend to Borrower’s subsidiaries, if so specified in the Addendum.)

 


4.1           PUNCTUAL PAYMENTS. PUNCTUALLY PAY ALL PRINCIPAL, INTEREST, FEES
AND OTHER OBLIGATIONS DUE UNDER THIS AGREEMENT OR UNDER ANY LOAN DOCUMENT AT THE
TIME AND PLACE AND IN THE MANNER SPECIFIED HEREIN OR THEREIN.

 


4.2           NOTIFICATION TO TRADE BANK. PROMPTLY, BUT IN NO EVENT MORE THAN 5
CALENDAR DAYS AFTER THE OCCURRENCE OF EACH SUCH EVENT, PROVIDE WRITTEN NOTICE IN
REASONABLE DETAIL OF EACH OF THE FOLLOWING:

 


(A)                                  OCCURRENCE OF A DEFAULT. THE OCCURRENCE OF
ANY EVENT OF DEFAULT OR ANY EVENT WHICH WITH THE GIVING OF NOTICE OR THE PASSAGE
OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT;

 


(B)                                 BORROWER’S TRADE NAMES; PLACE OF BUSINESS.
ANY CHANGE OF BORROWER’S (OR ANY SUBSIDIARY’S) NAME, TRADE NAME OR PLACE OF
BUSINESS, OR CHIEF EXECUTIVE OFFICER;

 

4

--------------------------------------------------------------------------------


 


(C)                                  LITIGATION. ANY ACTION, CLAIM, PROCEEDING,
LITIGATION OR INVESTIGATION THREATENED OR INSTITUTED BY OR AGAINST OR AFFECTING
BORROWER (OR ANY SUBSIDIARY) IN ANY COURT OR BEFORE ANY GOVERNMENT AUTHORITY,
ADMINISTRATOR OR AGENCY WHICH MAY MATERIALLY AND ADVERSELY AFFECT BORROWER’S (OR
ANY SUBSIDIARY’S) FINANCIAL CONDITION OR BUSINESS OR BORROWER’S ABILITY TO CARRY
ON ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AS IT IS NOW BEING CONDUCTED;

 


(D)                                 UNINSURED OR PARTIALLY UNINSURED LOSS. ANY
UNINSURED OR PARTIALLY UNINSURED LOSS THROUGH LIABILITY OR PROPERTY DAMAGE OR
THROUGH FIRE, THEFT OR ANY OTHER CAUSE AFFECTING BORROWER’S (OR ANY
SUBSIDIARY’S) PROPERTY IN EXCESS OF THE AGGREGATE AMOUNT REQUIRED HEREUNDER;

 


(E)                                  REPORTS MADE TO INSURANCE COMPANIES. COPIES
OF ALL MATERIAL REPORTS MADE TO INSURANCE COMPANIES; AND

 


(F)                                    ERISA. THE OCCURRENCE AND NATURE OF ANY
REPORTABLE EVENT OR PROHIBITED TRANSACTION, EACH AS DEFINED IN ERISA, OR ANY
FUNDING DEFICIENCY WITH RESPECT TO ANY PLAN.

 


4.3           BOOKS AND RECORDS. MAINTAIN AT BORROWER’S ADDRESS BOOKS AND
RECORDS IN ACCORDANCE WITH GAAP, AND PERMIT ANY REPRESENTATIVE OF TRADE BANK, AT
ANY REASONABLE TIME, TO INSPECT, AUDIT AND EXAMINE SUCH BOOKS AND RECORDS, TO
MAKE COPIES OF THEM, AND TO INSPECT THE PROPERTIES OF BORROWER UPON PRIOR NOTICE
DURING NORMAL BUSINESS HOURS.

 


4.4           TAX RETURNS AND PAYMENTS. TIMELY FILE ALL TAX RETURNS AND REPORTS
REQUIRED BY FOREIGN, FEDERAL, STATE AND LOCAL LAW, AND TIMELY PAY ALL FOREIGN,
FEDERAL, STATE AND LOCAL TAXES, ASSESSMENTS, DEPOSITS AND CONTRIBUTIONS OWED BY
BORROWER. BORROWER MAY, HOWEVER, DEFER PAYMENT OF ANY CONTESTED TAXES, PROVIDED
THAT BORROWER (I) IN GOOD FAITH CONTESTS BORROWER’S OBLIGATION TO PAY THE TAXES
BY APPROPRIATE PROCEEDINGS PROMPTLY INSTITUTED AND DILIGENTLY CONDUCTED,
(II) NOTIFIES TRADE BANK IN WRITING OF THE COMMENCEMENT OF, AND ANY MATERIAL
DEVELOPMENT IN, THE PROCEEDINGS, (III) POSTS BONDS OR TAKES ANY OTHER STEPS
REQUIRED TO KEEP THE CONTESTED TAXES FROM BECOMING A LIEN UPON ANY OF THE
COLLATERAL, AND (IV) MAKES PROVISION, TO TRADE BANK’S SATISFACTION, FOR EVENTUAL
PAYMENT OF SUCH TAXES IN THE EVENT BORROWER IS OBLIGATED TO MAKE SUCH PAYMENT.


 


4.5           COMPLIANCE WITH LAWS. COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS
RELATING TO BORROWER, INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO
BORROWER’S OWNERSHIP OF REAL OR PERSONAL PROPERTY, THE CONDUCT AND LICENSING OF
BORROWER’S BUSINESS, AND HEALTH AND ENVIRONMENTAL MATTERS.


 


4.6           TAXES AND OTHER LIABILITIES. PAY AND DISCHARGE WHEN DUE ANY AND
ALL INDEBTEDNESS, OBLIGATIONS, ASSESSMENTS AND TAXES, BOTH REAL AND PERSONAL,
INCLUDING WITHOUT LIMITATION FEDERAL AND STATE INCOME TAXES AND STATE AND LOCAL
PROPERTY TAXES AND ASSESSMENTS, EXCEPT (A) SUCH AS BORROWER MAY IN GOOD FAITH
CONTEST OR AS TO WHICH A BONA FIDE DISPUTE MAY ARISE, AND (B) FOR WHICH BORROWER
HAS MADE PROVISION, TO TRADE BANK’S SATISFACTION, FOR EVENTUAL PAYMENT THEREOF
IN THE EVENT THAT BORROWER IS OBLIGATED TO MAKE SUCH PAYMENT.


 


4.7           INSURANCE. MAINTAIN AND KEEP IN FORCE INSURANCE OF THE TYPES AND
IN AMOUNTS CUSTOMARILY CARRIED IN LINES OF BUSINESS SIMILAR TO THAT OF BORROWER,
INCLUDING, BUT NOT LIMITED TO, FIRE, EXTENDED COVERAGE, PUBLIC LIABILITY, FLOOD,
PROPERTY DAMAGE AND WORKERS’ COMPENSATION, WITH ALL SUCH INSURANCE TO BE IN
AMOUNTS SATISFACTORY TO TRADE BANK AND TO BE CARRIED WITH COMPANIES APPROVED BY
TRADE BANK BEFORE SUCH COMPANIES ARE RETAINED, AND DELIVER TO TRADE BANK FROM
TIME TO TIME AT TRADE BANK’S REQUEST SCHEDULES SETTING FORTH ALL INSURANCE THEN
IN EFFECT. ALL INSURANCE POLICIES SHALL NAME TRADE BANK AS AN ADDITIONAL LOSS
PAYEE, AND SHALL CONTAIN A LENDERS LOSS PAYEE ENDORSEMENT IN FORM REASONABLY
ACCEPTABLE TO TRADE BANK. (UPON RECEIPT OF THE PROCEEDS OF ANY SUCH INSURANCE,
TRADE BANK SHALL APPLY SUCH PROCEEDS IN REDUCTION OF THE OUTSTANDING FUNDED
CREDIT EXTENSIONS AND SHALL HOLD ANY REMAINING PROCEEDS AS COLLATERAL FOR THE
OUTSTANDING UNFUNDED CREDIT EXTENSIONS, AS TRADE BANK SHALL DETERMINE IN ITS
REASONABLE DISCRETION, EXCEPT THAT, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED,
TRADE BANK SHALL RELEASE TO BORROWER INSURANCE PROCEEDS WITH RESPECT TO
EQUIPMENT TOTALING LESS THAN $100,000, WHICH SHALL BE UTILIZED BY BORROWER FOR
THE REPLACEMENT OF THE EQUIPMENT WITH RESPECT TO WHICH THE INSURANCE PROCEEDS
WERE PAID, IF TRADE BANK RECEIVES REASONABLE ASSURANCE THAT THE INSURANCE
PROCEEDS SO RELEASED WILL BE SO USED.) IF BORROWER FAILS TO PROVIDE OR PAY FOR
ANY INSURANCE, TRADE BANK MAY, BUT IS NOT OBLIGATED TO, OBTAIN THE INSURANCE AT
BORROWER’S EXPENSE.


 


4.8           FURTHER ASSURANCES. AT TRADE BANK’S REQUEST AND IN FORM AND
SUBSTANCE SATISFACTORY TO TRADE BANK, EXECUTE ALL DOCUMENTS AND TAKE ALL SUCH
ACTIONS AT BORROWER’S EXPENSE AS TRADE BANK MAY DEEM REASONABLY NECESSARY OR
USEFUL TO PERFECT AND MAINTAIN TRADE BANK’S PERFECTED SECURITY INTEREST IN THE
COLLATERAL AND IN ORDER TO FULLY CONSUMMATE ALL OF THE TRANSACTIONS CONTEMPLATED
BY THE LOAN DOCUMENTS.

 

5

--------------------------------------------------------------------------------


 


4.9           THE POLICY.  BORROWER SHALL COMPLY AT ITS OWN EXPENSE WITH ALL
OBLIGATIONS AND COVENANTS BINDING UPON BORROWER UNDER THE POLICY.  BORROWER
SHALL PERMIT TRADE BANK TO COMMUNICATE DIRECTLY WITH THE INSURER WITHOUT FURTHER
PERMISSION OR AUTHORIZATION FROM BORROWER ON ANY ASPECT OR MATTER RELATING TO
THE POLICY, INCLUDING WITHOUT LIMITATION, FILING A CLAIM UNDER THE POLICY, AS
ASSIGNEE.  BORROWER SHALL PAY WHEN DUE ALL PREMIUMS DUE UNDER THE POLICY. 
BORROWER WILL NOT REQUEST, AGREE TO OR ACCEPT ANY AMENDMENTS OR MODIFICATIONS TO
THE POLICY WITHOUT TRADE BANK’S PRIOR WRITTEN CONSENT.

 

V.  NEGATIVE COVENANTS

 

Borrower covenants that so long as Trade Bank remains committed to make any
Credit Extensions to Borrower and until all Obligations and Credit Extensions
have been paid, Borrower will not:

 


5.1           MERGE OR CONSOLIDATION, TRANSFER OF ASSETS. MERGE INTO OR
CONSOLIDATE WITH ANY OTHER ENTITY; MAKE ANY SUBSTANTIAL CHANGE IN THE NATURE OF
BORROWER’S BUSINESS AS CONDUCTED AS OF THE DATE HEREOF; ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF ANY OTHER ENTITY; NOR SELL, LEASE, TRANSFER
OR OTHERWISE DISPOSE OF ALL OR A SUBSTANTIAL OR MATERIAL PORTION OF BORROWER’S
ASSETS EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS.


 


5.2           USE OF PROCEEDS. BORROWER WILL NOT USE THE PROCEEDS OF ANY CREDIT
EXTENSION EXCEPT FOR THE PURPOSES, IF ANY, SPECIFIED FOR SUCH CREDIT EXTENSION
IN THE SUPPLEMENT COVERING THE FACILITY UNDER WHICH SUCH CREDIT EXTENSION IS
MADE.


 


5.3           LIENS. MORTGAGE, PLEDGE, GRANT OR PERMIT TO EXIST A SECURITY
INTEREST IN, OR LIEN UPON, ALL OR ANY PORTION OF BORROWER’S ASSETS NOW OWNED OR
HEREAFTER ACQUIRED, EXCEPT ANY OF THE FOREGOING IN FAVOR OF TRADE BANK OR WHICH
IS EXISTING AS OF, AND DISCLOSED TO TRADE BANK IN WRITING PRIOR TO, THE DATE
HEREOF.


 


5.4           ACQUISITIONS OF ASSETS. BORROWER WILL NOT ACQUIRE ANY ASSETS OR
ENTER INTO ANY OTHER TRANSACTION OUTSIDE THE ORDINARY COURSE OF BORROWER’S
BUSINESS.


 


5.5           LOANS AND INVESTMENTS. BORROWER WILL NOT MAKE ANY LOANS OR
ADVANCES TO, OR INVESTMENTS IN, ANY PERSON OR ENTITY EXCEPT FOR ACCOUNTS
RECEIVABLE CREATED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


 


5.6           INDEBTEDNESS FOR BORROWED MONEY. BORROWER WILL NOT INCUR ANY
INDEBTEDNESS FOR BORROWED MONEY, EXCEPT TO TRADE BANK AND EXCEPT FOR
INDEBTEDNESS SUBORDINATED TO THE OBLIGATIONS BY AN INSTRUMENT OR AGREEMENT IN
FORM ACCEPTABLE TO TRADE BANK.


 


5.7           GUARANTEES. BORROWER WILL NOT GUARANTEE OR OTHERWISE BECOME LIABLE
WITH RESPECT TO THE OBLIGATIONS OF ANY OTHER PERSON OR ENTITY, EXCEPT FOR
ENDORSEMENT OF INSTRUMENTS FOR DEPOSIT INTO BORROWER’S ACCOUNT IN THE ORDINARY
COURSE OF BORROWER’S BUSINESS.


 


5.8           DIVIDENDS AND DISTRIBUTIONS OF CAPITAL OF C CORPORATION. IF
BORROWER IS A CORPORATION, BORROWER WILL NOT PAY OR DECLARE ANY DIVIDENDS OR
MAKE ANY DISTRIBUTION OF CAPITAL ON BORROWER’S STOCK (EXCEPT FOR DIVIDENDS
PAYABLE SOLELY IN STOCK OF BORROWER; PROVIDED HOWEVER, THAT BORROWER MAY DECLARE
OR PAY 85% OF NET INCOME AFTER TAX), NOR REDEEM, RETIRE, PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY SHARES OF ANY CLASS OF BORROWER’S STOCK NOW
OR HEREAFTER OUTSTANDING.


 


5.9           INVESTMENTS IN, OR ACQUISITIONS OF, SUBSIDIARIES. BORROWER WILL
NOT MAKE ANY INVESTMENTS IN, OR FORM OR ACQUIRE, ANY SUBSIDIARIES.

 

VI.  EVENTS OF DEFAULT AND REMEDIES

 


6.1           EVENTS OF DEFAULT. THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT”:

 


(A)                                  FAILURE TO MAKE PAYMENTS WHEN DUE.
BORROWER’S FAILURE TO PAY PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS WHEN DUE
UNDER ANY LOAN DOCUMENT.

 

6

--------------------------------------------------------------------------------


 


(B)                                 FAILURE TO PERFORM OBLIGATIONS. ANY FAILURE
BY BORROWER TO COMPLY WITH ANY COVENANT OR OBLIGATION IN THIS AGREEMENT OR IN
ANY LOAN DOCUMENT (OTHER THAN THOSE REFERRED TO IN SUBSECTION (A)ABOVE), AND
SUCH DEFAULT SHALL CONTINUE FOR A PERIOD OF TWENTY CALENDAR DAYS FROM THE
EARLIER OF (I) BORROWER’S FAILURE TO NOTIFY TRADE BANK OF SUCH EVENT OF DEFAULT
PURSUANT TO SECTION 4.2(A) ABOVE, OR (II) TRADE BANK’S NOTICE TO BORROWER OF
SUCH EVENT OF DEFAULT.


 


(C)                                  UNTRUE OR MISLEADING WARRANTY OR STATEMENT.
ANY WARRANTY, REPRESENTATION, FINANCIAL STATEMENT, REPORT OR CERTIFICATE MADE OR
DELIVERED BY BORROWER UNDER ANY LOAN DOCUMENT IS UNTRUE OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR DELIVERED.


 


(D)                                 DEFAULTS UNDER OTHER LOAN DOCUMENTS. ANY
“EVENT OF DEFAULT” OCCURS UNDER ANY OTHER LOAN DOCUMENT; ANY GUARANTY IS NO
LONGER IN FULL FORCE AND EFFECT (OR ANY CLAIM THEREOF MADE BY GUARANTOR) OR ANY
FAILURE OF A GUARANTOR TO COMPLY WITH THE PROVISIONS THEREOF; OR ANY BREACH OF
THE PROVISIONS OF ANY SUBORDINATION AGREEMENT OR INTERCREDITOR AGREEMENT BY ANY
PARTY OTHER THAN THE TRADE BANK.


 


(E)                                  DEFAULTS UNDER OTHER AGREEMENTS OR
INSTRUMENTS. ANY DEFAULT IN THE PAYMENT OR PERFORMANCE OF ANY OBLIGATION, OR THE
OCCURRENCE OF ANY EVENT OF DEFAULT, UNDER THE TERMS OF ANY OTHER AGREEMENT OR
INSTRUMENT PURSUANT TO WHICH BORROWER, ANY SUBSIDIARY OR ANY GUARANTOR OR
GENERAL PARTNER OF BORROWER HAS INCURRED ANY DEBT OR OTHER MATERIAL LIABILITY TO
ANY PERSON OR ENTITY.


 


(F)                                    CONCEALING OR TRANSFERRING PROPERTY.
BORROWER CONCEALS, REMOVES OR TRANSFERS ANY PART OF ITS PROPERTY WITH INTENT TO
HINDER, DELAY OR DEFRAUD ITS CREDITORS, OR MAKES OR SUFFERS ANY TRANSFER OF ANY
OF ITS PROPERTY WHICH MAY BE FRAUDULENT UNDER ANY BANKRUPTCY, FRAUDULENT
CONVEYANCE OR SIMILAR LAW.


 


(G)                                 JUDGMENTS AND LEVIES AGAINST BORROWER. THE
FILING OF A NOTICE OF JUDGMENT LIEN AGAINST BORROWER, OR THE RECORDING OF ANY
ABSTRACT OF JUDGMENT AGAINST BORROWER, IN ANY COUNTY IN WHICH BORROWER HAS AN
INTEREST IN REAL PROPERTY, OR THE SERVICE OF A NOTICE OF LEVY AND/OR OF A WRIT
OF ATTACHMENT OR EXECUTION, OR OTHER LIKE PROCESS, AGAINST THE ASSETS OF
BORROWER, OR THE ENTRY OF A JUDGMENT AGAINST BORROWER THAT IS NOT VACATED OR
REMOVED WITHIN 60 DAYS.


 


(H)                                 EVENT OR CONDITION IMPAIRING PAYMENT OR
PERFORMANCE. ANY EVENT OCCURS OR CONDITION ARISES WHICH TRADE BANK IN GOOD FAITH
BELIEVES IMPAIRS OR IS SUBSTANTIALLY LIKELY TO IMPAIR THE PROSPECT OF PAYMENT OR
PERFORMANCE BY BORROWER OF THE OBLIGATIONS, INCLUDING, BUT NOT LIMITED TO ANY
MATERIAL ADVERSE CHANGE IN BORROWER’S FINANCIAL CONDITION OR BUSINESS.


 


(I)                                     VOLUNTARY INSOLVENCY. BORROWER, ANY
SUBSIDIARY OR ANY GUARANTOR (I) BECOMES INSOLVENT, (II) SUFFERS OR CONSENTS TO
OR APPLIES FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR LIQUIDATOR
OF ITSELF OR ANY OF ITS PROPERTY, (III) GENERALLY FAILS TO PAY ITS DEBTS AS THEY
BECOME DUE, (IV) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR
(V) FILES A VOLUNTARY PETITION IN BANKRUPTCY, OR SEEKS REORGANIZATION, IN ORDER
TO EFFECT A PLAN OR OTHER ARRANGEMENT WITH CREDITORS OR ANY OTHER RELIEF UNDER
THE BANKRUPTCY REFORM ACT, TITLE 11 OF THE UNITED STATES CODE, AS AMENDED OR
RECODIFIED FROM TIME TO TIME (“BANKRUPTCY CODE”), OR UNDER ANY STATE OR FEDERAL
LAW GRANTING RELIEF TO DEBTORS, WHETHER NOW OR HEREAFTER IN EFFECT.


 


(J)                                     INVOLUNTARY INSOLVENCY. ANY INVOLUNTARY
PETITION OR PROCEEDING PURSUANT TO THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE
STATE OR FEDERAL LAW RELATING TO BANKRUPTCY, REORGANIZATION OR OTHER RELIEF FOR
DEBTORS IS FILED OR COMMENCED AGAINST BORROWER, ANY SUBSIDIARY OR GUARANTOR, OR
AN ORDER FOR RELIEF IS ENTERED AGAINST IT BY ANY COURT OF COMPETENT JURISDICTION
UNDER THE BANKRUPTCY CODE OR ANY OTHER APPLICABLE STATE OR FEDERAL LAW RELATING
TO BANKRUPTCY, REORGANIZATION OR OTHER RELIEF FOR DEBTORS WHICH REMAINS UNSTAYED
FOR 60 DAYS.


 


(K)                                  CHANGE IN OWNERSHIP. ANY CHANGE IN THE
OWNERSHIP OF BORROWER, ANY GENERAL PARTNER OF BORROWER OR ANY GUARANTOR WHICH
THE TRADE BANK DETERMINES, IN ITS REASONABLE DISCRETION, MAY ADVERSELY AFFECT
THE CREDITWORTHINESS OF BORROWER OR CREDIT SUPPORT FOR THE OBLIGATIONS.

 

7

--------------------------------------------------------------------------------


 

(l)                                     Policy. The refusal for any reason of
Insurer to, pursuant to the terms and conditions of the Policy, to pay any claim
made by Borrower or Trade Bank as assignee there under.

 


6.2           REMEDIES. UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, OR AT ANY
TIME THEREAFTER, TRADE BANK, AT ITS OPTION, AND WITHOUT NOTICE OR DEMAND OF ANY
KIND (ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER), MAY DO ANY ONE OR
MORE OF THE FOLLOWING: (A) TERMINATE TRADE BANK’S OBLIGATION TO MAKE CREDIT
EXTENSIONS OR TO MAKE AVAILABLE TO BORROWER THE FACILITY OR OTHER FINANCIAL
ACCOMMODATIONS; (B) ACCELERATE AND DECLARE ALL OR ANY PART OF THE OBLIGATIONS TO
BE IMMEDIATELY DUE, PAYABLE, AND PERFORMABLE, NOTWITHSTANDING ANY DEFERRED OR
INSTALLMENT PAYMENTS ALLOWED BY ANY INSTRUMENT EVIDENCING OR RELATING TO ANY
CREDIT EXTENSION; AND/OR (C) EXERCISE ALL ITS RIGHTS, POWERS AND REMEDIES
AVAILABLE UNDER THE LOAN DOCUMENTS, OR ACCORDED BY LAW, INCLUDING, BUT NOT
LIMITED TO, THE RIGHT TO RESORT TO ANY OR ALL COLLATERAL OR OTHER SECURITY FOR
ANY OF THE OBLIGATIONS AND TO EXERCISE ANY OR ALL OF THE RIGHTS OF A BENEFICIARY
OR SECURED PARTY PURSUANT TO APPLICABLE LAW. NOTWITHSTANDING THE PROVISIONS IN
THE FOREGOING SENTENCE, IF ANY EVENT OF DEFAULT SET OUT IN SUBSECTIONS (I) AND
(J) OF SECTION 6.1 ABOVE SHALL OCCUR, THEN ALL THE REMEDIES SPECIFIED IN THE
PRECEDING SENTENCE SHALL AUTOMATICALLY TAKE EFFECT WITHOUT NOTICE OR DEMAND OF
ANY KIND (ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY BORROWER) WITH RESPECT TO
ANY AND ALL OBLIGATIONS. ALL RIGHTS, POWERS AND REMEDIES OF TRADE BANK MAY BE
EXERCISED AT ANY TIME BY TRADE BANK AND FROM TIME TO TIME AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT, ARE CUMULATIVE AND NOT EXCLUSIVE, AND SHALL BE IN
ADDITION TO ANY OTHER RIGHTS, POWERS OR REMEDIES PROVIDED BY LAW OR EQUITY.

 

VII.  GENERAL PROVISIONS

 


7.1           NOTICES. ALL NOTICES TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE GIVEN PERSONALLY OR BY REGULAR FIRST-CLASS MAIL, BY
CERTIFIED MAIL RETURN RECEIPT REQUESTED, BY A PRIVATE DELIVERY SERVICE WHICH
OBTAINS A SIGNED RECEIPT, OR BY FACSIMILE TRANSMISSION ADDRESSED TO TRADE BANK
OR BORROWER AT THE ADDRESS INDICATED AFTER THEIR SIGNATURE TO THIS AGREEMENT, OR
AT ANY OTHER ADDRESS DESIGNATED IN WRITING BY ONE PARTY TO THE OTHER PARTY.
TRADE BANK IS HEREBY AUTHORIZED BY BORROWER TO ACT ON SUCH INSTRUCTIONS OR
NOTICES SENT BY FACSIMILE TRANSMISSION OR TELECOMMUNICATIONS DEVICE WHICH TRADE
BANK BELIEVES COME FROM BORROWER. ALL NOTICES SHALL BE DEEMED TO HAVE BEEN GIVEN
UPON DELIVERY, IN THE CASE OF NOTICES PERSONALLY DELIVERED OR DELIVERED BY
PRIVATE DELIVERY SERVICE, UPON THE EXPIRATION OF 3 CALENDAR DAYS FOLLOWING THE
DEPOSIT OF THE NOTICES IN THE UNITED STATES MAIL, IN THE CASE OF NOTICES
DEPOSITED IN THE UNITED STATES MAIL WITH POSTAGE PREPAID, OR UPON RECEIPT, IN
THE CASE OF NOTICES SENT BY FACSIMILE TRANSMISSION.


 


7.2           WAIVERS. NO DELAY OR FAILURE OF TRADE BANK IN EXERCISING ANY
RIGHT, POWER OR REMEDY UNDER ANY OF THE LOAN DOCUMENTS SHALL AFFECT OR OPERATE
AS A WAIVER OF SUCH RIGHT, POWER OR REMEDY; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE, WAIVE OR OTHERWISE AFFECT
ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER
OR REMEDY. ANY WAIVER, CONSENT OR APPROVAL BY TRADE BANK UNDER ANY OF THE LOAN
DOCUMENTS MUST BE IN WRITING AND SHALL BE EFFECTIVE ONLY TO THE EXTENT SET OUT
IN SUCH WRITING.


 


7.3           BENEFIT OF AGREEMENT. THE PROVISIONS OF THE LOAN DOCUMENTS SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS, EXECUTORS, ADMINISTRATORS, BENEFICIARIES AND LEGAL REPRESENTATIVES OF
BORROWER AND TRADE BANK; PROVIDED, HOWEVER, THAT BORROWER MAY NOT ASSIGN OR
TRANSFER ANY OF ITS RIGHTS UNDER ANY LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF TRADE BANK, AND ANY PROHIBITED ASSIGNMENT SHALL BE VOID. NO CONSENT
BY TRADE BANK TO ANY ASSIGNMENT SHALL RELEASE BORROWER FROM ITS LIABILITY FOR
THE OBLIGATIONS UNLESS SUCH RELEASE IS SPECIFICALLY GIVEN BY TRADE BANK TO
BORROWER IN WRITING. TRADE BANK RESERVES THE RIGHT TO SELL, ASSIGN, TRANSFER,
NEGOTIATE OR GRANT PARTICIPATIONS IN ALL OR ANY PART OF, OR ANY INTEREST IN,
TRADE BANK’S RIGHTS AND BENEFITS UNDER EACH OF THE LOAN DOCUMENTS. IN CONNECTION
THEREWITH, TRADE BANK MAY DISCLOSE ANY INFORMATION RELATING TO THE FACILITY,
BORROWER OR ITS BUSINESS, OR ANY GUARANTOR OR ITS BUSINESS.


 


7.4           JOINT AND SEVERAL LIABILITY. IF BORROWER CONSISTS OF MORE THAN ONE
PERSON OR ENTITY, THE LIABILITY OF EACH OF THEM SHALL BE JOINT AND SEVERAL, AND
THE COMPROMISE OF ANY CLAIM WITH, OR THE RELEASE OF, ANY ONE SUCH BORROWER SHALL
NOT CONSTITUTE A COMPROMISE WITH, OR A RELEASE OF, ANY OTHER SUCH BORROWER.


 


7.5           NO THIRD PARTY BENEFICIARIES. THIS AGREEMENT IS MADE AND ENTERED
INTO FOR THE SOLE PROTECTION AND BENEFIT OF BORROWER AND TRADE BANK AND THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND NO OTHER PERSON OR ENTITY SHALL
BE A THIRD PARTY BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION
OR CLAIM IN CONNECTION WITH, ANY OF THE LOAN DOCUMENTS TO WHICH IT IS NOT A
PARTY.

 

8

--------------------------------------------------------------------------------


 


7.6           GOVERNING LAW AND JURISDICTION. THIS AGREEMENT SHALL, UNLESS
PROVIDED DIFFERENTLY IN ANY LOAN DOCUMENT, BE GOVERNED BY, AND BE CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA, EXCEPT TO THE
EXTENT TRADE BANK HAS GREATER RIGHTS OR REMEDIES UNDER FEDERAL LAW WHETHER AS A
NATIONAL BANK OR OTHERWISE. BORROWER AND TRADE BANK (A) AGREE THAT ALL ACTIONS
AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT SHALL BE
LITIGATED IN COURTS LOCATED WITHIN CALIFORNIA; (B) CONSENT TO THE JURISDICTION
OF ANY SUCH COURT AND CONSENT TO SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING BY PERSONAL DELIVERY OR ANY OTHER METHOD PERMITTED BY LAW; AND
(C) WAIVE ANY AND ALL RIGHTS BORROWER MAY HAVE TO OBJECT TO THE JURISDICTION OF
ANY SUCH COURT OR TO TRANSFER OR CHANGE THE VENUE OF ANY SUCH ACTION OR
PROCEEDING.


 


7.7           MUTUAL WAIVER OF JURY TRIAL. BORROWER AND TRADE BANK EACH HEREBY
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING
OUT OF, OR IN ANY WAY RELATING TO, (A) ANY LOAN DOCUMENT, (B) ANY OTHER PRESENT
OR FUTURE AGREEMENT, INSTRUMENT OR DOCUMENT BETWEEN TRADE BANK AND BORROWER, OR
(C) ANY CONDUCT, ACT OR OMISSION OF TRADE BANK OR BORROWER OR ANY OF THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS OR ANY OTHER PERSONS OR
ENTITIES AFFILIATED WITH TRADE BANK OR BORROWER, WHICH WAIVER WILL APPLY IN ALL
OF THE MENTIONED CASES WHETHER THE CASE IS A CONTRACT OR TORT CASE OR ANY OTHER
CASE. BORROWER REPRESENTS AND WARRANTS THAT NO OFFICER, REPRESENTATIVE OR AGENT
OF TRADE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT TRADE BANK WOULD NOT
SEEK TO ENFORCE THIS WAIVER OF JURY TRIAL.


 


7.8           SEVERABILITY. SHOULD ANY PROVISION OF ANY LOAN DOCUMENT BE
PROHIBITED BY, OR INVALID UNDER APPLICABLE LAW, OR HELD BY ANY COURT OF
COMPETENT JURISDICTION TO BE VOID OR UNENFORCEABLE, SUCH DEFECT SHALL NOT
AFFECT, THE VALIDITY OF THE OTHER PROVISIONS OF THE LOAN DOCUMENTS.


 


7.9           ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE THE FINAL, ENTIRE AND COMPLETE AGREEMENT BETWEEN BORROWER AND
TRADE BANK CONCERNING THE CREDIT EXTENSIONS AND THE FACILITY; SUPERSEDE ALL
PRIOR AND CONTEMPORANEOUS NEGOTIATIONS AND ORAL REPRESENTATIONS AND AGREEMENTS.
THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS BETWEEN THE
PARTIES CONCERNING THE CREDIT EXTENSIONS OR THE FACILITY WHICH ARE NOT SET FORTH
IN THE LOAN DOCUMENTS. THIS AGREEMENT AND THE SUPPLEMENT MAY NOT BE WAIVED,
AMENDED OR SUPERSEDED EXCEPT IN A WRITING EXECUTED BY BORROWER AND TRADE BANK.


 


7.10         COLLECTION OF PAYMENTS. UNLESS OTHERWISE SPECIFIED IN ANY LOAN
DOCUMENT, OTHER THAN THIS AGREEMENT OR ANY NOTE, ALL PRINCIPAL, INTEREST AND ANY
FEES DUE TO TRADE BANK BY BORROWER UNDER THIS AGREEMENT, THE ADDENDUM, ANY
SUPPLEMENT, ANY FACILITY DOCUMENT, ANY COLLATERAL DOCUMENT OR ANY NOTE, WILL BE
PAID BY TRADE BANK HAVING WELLS FARGO DEBIT ANY OF BORROWER’S ACCOUNTS WITH
WELLS FARGO AND FORWARDING SUCH AMOUNT DEBITED TO TRADE BANK, WITHOUT
PRESENTMENT, PROTEST, DEMAND FOR REIMBURSEMENT OR PAYMENT, NOTICE OF DISHONOR OR
ANY OTHER NOTICE WHATSOEVER, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY
BORROWER. SUCH DEBIT WILL BE MADE AT THE TIME PRINCIPAL, INTEREST OR ANY FEE IS
DUE TO TRADE BANK PURSUANT TO THIS AGREEMENT, THE ADDENDUM, ANY SUPPLEMENT, ANY
FACILITY DOCUMENT, ANY COLLATERAL DOCUMENT OR ANY NOTE.


 


7.11         COSTS, EXPENSES AND ATTORNEYS’ FEES. BORROWER WILL REIMBURSE TRADE
BANK FOR ALL COSTS AND EXPENSES, INCLUDING, BUT NOT LIMITED TO, REASONABLE
ATTORNEYS’ FEES AND EXPENSES (WHICH COUNSEL MAY BE TRADE BANK OR WELLS FARGO
EMPLOYEES), EXPENDED OR INCURRED BY TRADE BANK IN THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT, THE NOTES, THE COLLATERAL DOCUMENTS, THE
ADDENDUM, AND THE FACILITY DOCUMENTS, IN AMENDING THIS AGREEMENT, THE COLLATERAL
DOCUMENTS, THE NOTES, THE ADDENDUM, OR THE FACILITY DOCUMENTS, IN COLLECTING ANY
SUM WHICH BECOMES DUE TRADE BANK ON THE NOTES, UNDER THIS AGREEMENT, THE
COLLATERAL DOCUMENTS, THE ADDENDUM, THE SUPPLEMENT, OR ANY OF THE FACILITY
DOCUMENTS, IN THE PROTECTION, PERFECTION, PRESERVATION AND ENFORCEMENT OF ANY
AND ALL RIGHTS OF TRADE BANK IN CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY
OF THE COLLATERAL DOCUMENTS, THE SUPPLEMENT, ANY OF THE ADDENDUM, OR ANY OF THE
FACILITY DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE FEES AND COSTS INCURRED
IN ANY OUT-OF-COURT WORK OUT OR A BANKRUPTCY OR REORGANIZATION PROCEEDING.

 

VIII.  DEFINITIONS

 


8.1           “ACCOUNTS RECEIVABLE” MEANS ALL PRESENTLY EXISTING AND HEREAFTER
ARISING “RIGHTS TO PAYMENT” (AS THAT TERM IS DEFINED IN THE “CONTINUING SECURITY
AGREEMENT – RIGHTS TO PAYMENT AND INVENTORY” EXECUTED BY BORROWER IN FAVOR OF
TRADE BANK) WHICH ARISE FROM THE SALE, LEASE OR OTHER DISPOSITION OF INVENTORY,
OR FROM PERFORMANCE OF CONTRACTS FOR SERVICE, MANUFACTURE, CONSTRUCTION OR
REPAIR, TOGETHER WITH ALL GOODS RETURNED BY BORROWER’S CUSTOMERS IN CONNECTION
WITH ANY OF THE FOREGOING.

 

9

--------------------------------------------------------------------------------


 


8.2           “AGREEMENT” MEANS THIS AGREEMENT AND THE ADDENDUM ATTACHED HERETO,
AS CORRECTED OR MODIFIED FROM TIME TO TIME BY TRADE BANK AND BORROWER.


 


8.3           “BANKING DAY” MEANS EACH DAY EXCEPT SATURDAY, SUNDAY AND A DAY
SPECIFIED AS A HOLIDAY BY FEDERAL OR CALIFORNIA STATUTE.


 


8.4           “BORROWING BASE” MEANS AN AMOUNT EQUAL TO EIGHTY PERCENT (80%) OF
BORROWER’S ELIGIBLE ACCOUNTS RECEIVABLE AND EIGHTY-FIVE PERCENT (85%) OF
BORROWER’S INSURED FOREIGN ACCOUNTS RECEIVABLE, AS LONG AS BORROWER MAINTAINS IN
FULL FORCE AND EFFECT A FOREIGN EXPORT CREDIT INSURANCE, POLICY IN FORM AND
SUBSTANCE ACCEPTABLE TO TRADE BANK IN ITS SOLE AND ABSOLUTE DISCRETION.  ALL OF
THE FOREGOING SHALL BE DETERMINED BY TRADE BANK UPON RECEIPT AND REVIEW OF ALL
COLLATERAL REPORTS REQUIRED HEREUNDER AND SUCH OTHER DOCUMENTS AND COLLATERAL
INFORMATION AS TRADE BANK MAY FROM TIME TO TIME REASONABLY REQUIRE. BORROWER
ACKNOWLEDGES THAT SAID BORROWING BASE WAS ESTABLISHED BY TRADE BANK WITH THE
UNDERSTANDING THAT, AMONG OTHER ITEMS, THE AGGREGATE OF ALL RETURNS, REBATES,
DISCOUNTS, CREDITS, AND ALLOWANCES FOR THE IMMEDIATELY PRECEDING THREE
(3) MONTHS AT ALL TIMES SHALL BE LESS THAN FIVE PERCENT (5%) OF BORROWER’S GROSS
SALES FOR SAID PERIOD. IF SUCH DILUTION OF BORROWER’S ACCOUNTS FOR THE
IMMEDIATELY PRECEDING THREE (3) MONTHS AT ANY TIME EXCEEDS FIVE PERCENT (5%) OF
BORROWER’S GROSS SALES FOR SAID PERIOD, OR IF THERE AT ANY TIME EXISTS ANY OTHER
MATTERS, EVENTS, CONDITIONS OR CONTINGENCIES WHICH BANK REASONABLY BELIEVES MAY
AFFECT PAYMENT OF ANY PORTION OF BORROWER’S ACCOUNTS, TRADE BANK, IN ITS SOLE
DISCRETION, MAY REDUCE THE FOREGOING ADVANCE RATE AGAINST BORROWER’S ELIGIBLE
ACCOUNTS RECEIVABLE TO A PERCENTAGE APPROPRIATE TO REFLECT SUCH ADDITIONAL
DILUTION AND/OR ESTABLISH RESERVES AGAINST BORROWER’S ELIGIBLE ACCOUNTS
RECEIVABLE.


 


8.5           “CLOSING DATE” MEANS THE DATE ON WHICH THE FIRST CREDIT EXTENSION
IS MADE.


 


8.6           “COLLATERAL” MEANS ALL PROPERTY SECURING THE OBLIGATIONS.


 


8.7           “COLLATERAL DOCUMENTS” MEANS THOSE SECURITY AGREEMENT(S), DEED(S)
OF TRUST, GUARANTEE(S), SUBORDINATION AGREEMENT(S), INTERCREDITOR AGREEMENT(S),
AND OTHER CREDIT SUPPORT DOCUMENTS AND INSTRUMENTS REQUIRED BY THE TRADE BANK TO
EFFECT THE COLLATERAL AND CREDIT SUPPORT REQUIREMENTS SET FORTH IN THE
SUPPLEMENT WITH RESPECT TO THE FACILITY.


 


8.8           “CREDIT” MEANS ANY DISCOUNT, ALLOWANCE, CREDIT, REBATE, OR
ADJUSTMENT GRANTED BY BORROWER WITH RESPECT TO AN ACCOUNT RECEIVABLE.


 


8.9           “CREDIT EXTENSION” MEANS EACH EXTENSION OF CREDIT UNDER THE
FACILITY (WHETHER FUNDED OR UNFUNDED), INCLUDING, BUT NOT LIMITED TO, (A) THE
ISSUANCE OF SIGHT OR USANCE COMMERCIAL LETTERS OF CREDIT OR COMMERCIAL LETTERS
OF CREDIT SUPPORTED BY BACK-UP LETTERS OF CREDIT, (B) THE ISSUANCE OF STANDBY
LETTERS OF CREDIT, (C) THE ISSUANCE OF SHIPPING GUARANTEES, (D) THE MAKING OF
REVOLVING CREDIT WORKING CAPITAL LOANS, (E) THE MAKING OF LOANS AGAINST IMPORTS
FOR LETTERS OF CREDIT, (F) THE MAKING OF CLEAN IMPORT LOANS OUTSIDE LETTERS OF
CREDIT, (G) THE MAKING OF ADVANCES AGAINST EXPORT ORDERS, (H) THE MAKING OF
ADVANCES AGAINST EXPORT LETTERS OF CREDIT, (I) THE MAKING OF ADVANCES AGAINST
OUTGOING COLLECTIONS, (J) THE MAKING OF TERM LOANS, AND (K) THE ENTRY INTO
FOREIGN EXCHANGE CONTRACTS.


 


8.10         “CREDIT LIMIT” MEANS, WITH RESPECT TO THE ANY FACILITY, THE AMOUNT
SPECIFIED UNDER THE COLUMN LABELED “CREDIT LIMIT” IN THE SUPPLEMENT FOR THAT
RELATED FACILITY.


 


8.11         “CREDIT SUBLIMIT” MEANS, WITH RESPECT TO ANY SUBFACILITY, THE
AMOUNT SPECIFIED AFTER THE NAME OF THAT SUBFACILITY UNDER THE COLUMN LABELED
“CREDIT SUBLIMIT” IN THE SUPPLEMENT FOR THE RELATED FACILITY.


 


8.12         “DOLLARS” AND “$” MEANS UNITED STATES DOLLARS.


 


8.13         “ELIGIBLE ACCOUNTS RECEIVABLE” MEANS THOSE ACCOUNTS RECEIVABLE
WHICH HAVE BEEN CREATED IN THE ORDINARY COURSE OF BORROWER’S BUSINESS AND UPON
WHICH BORROWER’S RIGHT TO RECEIVE PAYMENT IS ABSOLUTE AND NOT CONTINGENT UPON
THE FULFILLMENT OF ANY CONDITIONS WHATSOEVER, AND SHALL NOT INCLUDE:

 


(A)                                  ANY ACCOUNT WHICH IS PAST DUE NINETY (90)
DAYS AFTER THE INVOICE DATE WITH RESPECT TO ACCOUNTS RECEIVABLE WITH PAYMENT
TERMS OF NET THIRTY (30) OR NET SIXTY (60) CALENDAR DAYS FROM INVOICE DATE AND
THIRTY (30) DAYS AFTER THE DUE DATE WITH RESPECT TO ACCOUNTS RECEIVABLE WITH
PAYMENT TERMS OF NET 90 CALENDAR DAYS FROM INVOICE DATE;

 

10

--------------------------------------------------------------------------------


 


(B)                                 ANY ACCOUNT FOR WHICH THERE ARE ANY RIGHT OF
SETOFF, DEFENSE OR DISCOUNT (EXCEPT REGULAR DISCOUNTS ALLOWED IN THE ORDINARY
COURSE OF BUSINESS TO PROMOTE PROMPT PAYMENT) OR FOR WHICH ANY DEFENSE OR
COUNTERCLAIM HAS BEEN ASSERTED;


 


(C)                                  ANY ACCOUNT WHICH REPRESENTS AN OBLIGATION
OF ANY STATE OR MUNICIPAL GOVERNMENT OR OF THE UNITED STATES GOVERNMENT OR ANY
POLITICAL SUBDIVISION THEREOF;


 


(D)                                 ANY ACCOUNT WHICH REPRESENTS AN OBLIGATION
OF AN ACCOUNT DEBTOR LOCATED IN A FOREIGN COUNTRY AND WHICH IS NOT INSURED UNDER
A CREDIT INSURANCE POLICY ACCEPTABLE TO TRADE BANK.


 


(E)                                  ANY ACCOUNT WHICH ARISES FROM THE SALE OR
LEASE TO OR PERFORMANCE OF SERVICES FOR, OR REPRESENTS AN OBLIGATION OF, AN
EMPLOYEE, AFFILIATE, PARTNER, PARENT OR SUBSIDIARY OF BORROWER.


 


(F)                                    THAT PORTION OF ANY ACCOUNT WHICH
REPRESENTS INTERIM OR PROGRESS BILLINGS OR RETENTION RIGHTS ON THE PART OF THE
ACCOUNT DEBTOR;


 


(G)                                 ANY ACCOUNT WHICH REPRESENTS AN OBLIGATION
OF ANY ACCOUNT DEBTOR WHEN TWENTY PERCENT (20%) OR MORE OF BORROWER’S ACCOUNTS
FROM SUCH ACCOUNT DEBTOR IS NOT ELIGIBLE PURSUANT TO (A) ABOVE;


 


(H)                                 THAT PORTION OF ANY ACCOUNT FROM AN ACCOUNT
DEBTOR WHICH REPRESENTS THE AMOUNT BY WHICH BORROWER’S TOTAL ACCOUNTS RECEIVABLE
FROM SAID ACCOUNT DEBTOR EXCEEDS TWENTY-FIVE PERCENT (25%) OF BORROWER’S TOTAL
ACCOUNTS RECEIVABLE;


 


(I)                                     ANY ACCOUNT DEEMED INELIGIBLE BY TRADE
BANK WHEN TRADE BANK, IN ITS SOLE DISCRETION, DEEMS THE CREDITWORTHINESS OR
FINANCIAL CONDITION OF THE ACCOUNT DEBTOR, OR THE INDUSTRY IN WHICH THE ACCOUNT
DEBTOR IS ENGAGED, TO BE UNSATISFACTORY.


 

In addition, if more than twenty percent (20%) of the accounts owing from an
account debtor are outstanding more than sixty (60) calendar days from the
invoice date or are otherwise not eligible accounts, then all accounts owing
from that account debtor will be deemed ineligible for borrowing.

 

8.14         “Export Order” shall mean a written export order or contract for
purchase by a buyer from Borrower of any finished goods or services of Borrower
which are intended for export.

 

8.15         “Facility Documents” means, with respect to the Facility, those
documents specified in the Supplement for the Facility, and any other documents
customarily required by Trade Bank for said Facility.


 

8.16         “Foreign Accounts Receivable” means all accounts which represent an
obligation of an account debtor located in a foreign country which is insured
under a credit insurance policy acceptable to Trade Bank.

 

8.17         “GAAP” means generally accepted accounting principles, which are
applicable to the circumstances, as of the date of determination, set out in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession

 

8.18         “Inventory” has the meaning assigned to such term in the
“Continuing Security Agreement – Rights to Payment and Inventory” executed by
Borrower in favor of Trade Bank.


 

8.19         “Loan Documents” means this Agreement, the Addendum, the
Supplement, the Facility Documents and the Collateral Documents.


 

8.20         “Note” has the meaning specified in Section 3.1(b)(2) above.


 

8.21         “Obligations” means (a) the obligation of Borrower to pay
principal, interest and fees on all funded Credit Extensions and fees on all
unfunded Credit Extensions, and (b) the obligation of Borrower to pay and
perform when due all other indebtedness, liabilities, obligations and covenants
required under the Loan Documents.

 

11

--------------------------------------------------------------------------------


 


8.22         “PERSON” MEANS AND INCLUDES NATURAL PERSONS, CORPORATIONS, LIMITED
PARTNERSHIPS, GENERAL PARTNERSHIPS, JOINT STOCK COMPANIES, JOINT VENTURES,
ASSOCIATIONS, COMPANIES, TRUSTS, BANKS, TRUST COMPANIES, LAND TRUSTS, BUSINESS
TRUSTS OR OTHER ORGANIZATIONS, WHETHER OR NOT LEGAL ENTITIES, AND GOVERNMENTS
AND AGENCIES AND POLITICAL SUBDIVISIONS THEREOF.

 


8.23         “PRIME RATE” MEANS THE RATE MOST RECENTLY ANNOUNCED BY WELLS FARGO
AT ITS PRINCIPAL OFFICE IN SAN FRANCISCO, CALIFORNIA AS ITS “PRIME RATE”, WITH
THE UNDERSTANDING THAT THE PRIME RATE IS ONE OF WELLS FARGO’S BASE RATES AND
SERVES AS THE BASIS UPON WHICH EFFECTIVE RATES OF INTEREST ARE CALCULATED FOR
THOSE LOANS MAKING REFERENCE THERETO, AND IS EVIDENCED BY THE RECORDING THEREOF
AFTER ITS ANNOUNCEMENT IN SUCH INTERNAL PUBLICATION OR PUBLICATIONS AS WELLS
FARGO MAY DESIGNATE. ANY CHANGE IN AN INTEREST RATE RESULTING FROM A CHANGE IN
THE PRIME RATE SHALL BECOME EFFECTIVE AS OF 12:01 A.M. OF THE BANKING DAY ON
WHICH EACH CHANGE IN THE PRIME RATE IS ANNOUNCED BY WELLS FARGO.

 


8.24         “SUBSIDIARY” MEANS (I) ANY CORPORATION AT LEAST THE MAJORITY OF
WHOSE SECURITIES HAVING ORDINARY VOTING POWER FOR THE ELECTION OF DIRECTORS
(OTHER THAN SECURITIES HAVING SUCH POWER ONLY BY REASON OF THE HAPPENING OF A
CONTINGENCY) ARE AT THE TIME OWNED BY BORROWER AND/OR ONE OR MORE SUBSIDIARIES,
AND (II) ANY JOINT VENTURE OR PARTNERSHIP IN WHICH BORROWER AND/OR ONE OR MORE
SUBSIDIARIES HAS A MAJORITY INTEREST.

 


8.25         “WELLS FARGO” MEANS WELLS FARGO BANK, N.A.

 

IX.  ARBITRATION

 


9.1           ARBITRATION.  THE PARTIES HERETO AGREE, UPON DEMAND BY ANY PARTY,
TO SUBMIT TO BINDING ARBITRATION ALL CLAIMS, DISPUTES AND CONTROVERSIES BETWEEN
OR AMONG THEM (AND THEIR RESPECTIVE EMPLOYEES, OFFICERS, DIRECTORS, ATTORNEYS,
AND OTHER AGENTS), WHETHER IN TORT, CONTRACT OR OTHERWISE ARISING OUT OF OR
RELATING TO IN ANY WAY (I) THE LOAN AND RELATED LOAN AND SECURITY DOCUMENTS
WHICH ARE THE SUBJECT OF THIS AGREEMENT AND ITS NEGOTIATION, EXECUTION,
COLLATERALIZATION, ADMINISTRATION, REPAYMENT, MODIFICATION, EXTENSION,
SUBSTITUTION, FORMATION, INDUCEMENT, ENFORCEMENT, DEFAULT OR TERMINATION; OR
(II) REQUESTS FOR ADDITIONAL CREDIT.


 


9.2           GOVERNING RULES.  ANY ARBITRATION PROCEEDING WILL (I) PROCEED IN A
LOCATION IN CALIFORNIA SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”);
(II) BE GOVERNED BY THE FEDERAL ARBITRATION ACT (TITLE 9 OF THE UNITED STATES
CODE), NOTWITHSTANDING ANY CONFLICTING CHOICE OF LAW PROVISION IN ANY OF THE
DOCUMENTS BETWEEN THE PARTIES; AND (III) BE CONDUCTED BY THE AAA, OR SUCH OTHER
ADMINISTRATOR AS THE PARTIES SHALL MUTUALLY AGREE UPON, IN ACCORDANCE WITH THE
AAA’S COMMERCIAL DISPUTE RESOLUTION PROCEDURES, UNLESS THE CLAIM OR COUNTERCLAIM
IS AT LEAST $1,000,000.00 EXCLUSIVE OF CLAIMED INTEREST, ARBITRATION FEES AND
COSTS IN WHICH CASE THE ARBITRATION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
AAA’S OPTIONAL PROCEDURES FOR LARGE, COMPLEX COMMERCIAL DISPUTES (THE COMMERCIAL
DISPUTE RESOLUTION PROCEDURES OR THE OPTIONAL PROCEDURES FOR LARGE, COMPLEX
COMMERCIAL DISPUTES TO BE REFERRED TO, AS APPLICABLE, AS THE “RULES”).  IF THERE
IS ANY INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE RULES, THE TERMS AND
PROCEDURES SET FORTH HEREIN SHALL CONTROL.  ANY PARTY WHO FAILS OR REFUSES TO
SUBMIT TO ARBITRATION FOLLOWING A DEMAND BY ANY OTHER PARTY SHALL BEAR ALL COSTS
AND EXPENSES INCURRED BY SUCH OTHER PARTY IN COMPELLING ARBITRATION OF ANY
DISPUTE.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO BE A WAIVER BY ANY PARTY
THAT IS A BANK OF THE PROTECTIONS AFFORDED TO IT UNDER 12 U.S.C. §91 OR ANY
SIMILAR APPLICABLE STATE LAW.


 


9.3           NO WAIVER OF PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.  THE
ARBITRATION REQUIREMENT DOES NOT LIMIT THE RIGHT OF ANY PARTY TO (I) FORECLOSE
AGAINST REAL OR PERSONAL PROPERTY COLLATERAL; (II) EXERCISE SELF-HELP REMEDIES
RELATING TO COLLATERAL OR PROCEEDS OF COLLATERAL SUCH AS SETOFF OR REPOSSESSION;
OR (III) OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS REPLEVIN, INJUNCTIVE
RELIEF, ATTACHMENT OR THE APPOINTMENT OF A RECEIVER, BEFORE DURING OR AFTER THE
PENDENCY OF ANY ARBITRATION PROCEEDING.  THIS EXCLUSION DOES NOT CONSTITUTE A
WAIVER OF THE RIGHT OR OBLIGATION OF ANY PARTY TO SUBMIT ANY DISPUTE TO
ARBITRATION OR REFERENCE HEREUNDER, INCLUDING THOSE ARISING FROM THE EXERCISE OF
THE ACTIONS DETAILED IN SECTIONS (I), (II) AND (III) OF THIS PARAGRAPH.


 


9.4           ARBITRATOR QUALIFICATIONS AND POWERS.  ANY ARBITRATION PROCEEDING
IN WHICH THE AMOUNT IN CONTROVERSY IS $5,000,000.00 OR LESS WILL BE DECIDED BY A
SINGLE ARBITRATOR SELECTED ACCORDING TO THE RULES, AND WHO SHALL NOT RENDER AN
AWARD OF GREATER THAN $5,000,000.00.  ANY DISPUTE IN WHICH THE AMOUNT IN
CONTROVERSY EXCEEDS $5,000,000.00 SHALL BE DECIDED BY MAJORITY VOTE OF A PANEL
OF THREE ARBITRATORS; PROVIDED HOWEVER, THAT ALL THREE ARBITRATORS MUST ACTIVELY
PARTICIPATE IN ALL HEARINGS AND DELIBERATIONS.  THE ARBITRATOR WILL BE A NEUTRAL
ATTORNEY LICENSED IN THE STATE OF CALIFORNIA OR A NEUTRAL RETIRED JUDGE OF THE
STATE OR FEDERAL JUDICIARY OF CALIFORNIA, IN EITHER CASE WITH A MINIMUM OF TEN
YEARS EXPERIENCE IN THE SUBSTANTIVE LAW APPLICABLE TO THE SUBJECT MATTER OF THE
DISPUTE TO BE ARBITRATED.  THE ARBITRATOR WILL DETERMINE WHETHER OR NOT AN ISSUE
IS ARBITRATABLE AND WILL GIVE EFFECT TO THE STATUTES OF LIMITATION IN
DETERMINING ANY CLAIM.  IN ANY ARBITRATION

 

12

--------------------------------------------------------------------------------


 


PROCEEDING THE ARBITRATOR WILL DECIDE (BY DOCUMENTS ONLY OR WITH A HEARING AT
THE ARBITRATOR’S DISCRETION) ANY PRE-HEARING MOTIONS WHICH ARE SIMILAR TO
MOTIONS TO DISMISS FOR FAILURE TO STATE A CLAIM OR MOTIONS FOR SUMMARY
ADJUDICATION.  THE ARBITRATOR SHALL RESOLVE ALL DISPUTES IN ACCORDANCE WITH THE
SUBSTANTIVE LAW OF CALIFORNIA AND MAY GRANT ANY REMEDY OR RELIEF THAT A COURT OF
SUCH STATE COULD ORDER OR GRANT WITHIN THE SCOPE HEREOF AND SUCH ANCILLARY
RELIEF AS IS NECESSARY TO MAKE EFFECTIVE ANY AWARD.  THE ARBITRATOR SHALL ALSO
HAVE THE POWER TO AWARD RECOVERY OF ALL COSTS AND FEES, TO IMPOSE SANCTIONS AND
TO TAKE SUCH OTHER ACTION AS THE ARBITRATOR DEEMS NECESSARY TO THE SAME EXTENT A
JUDGE COULD PURSUANT TO THE FEDERAL RULES OF CIVIL PROCEDURE, THE CALIFORNIA
RULES OF CIVIL PROCEDURE OR OTHER APPLICABLE LAW.  JUDGMENT UPON THE AWARD
RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  THE
INSTITUTION AND MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR PURSUIT OF A
PROVISIONAL OR ANCILLARY REMEDY SHALL NOT CONSTITUTE A WAIVER OF THE RIGHT OF
ANY PARTY, INCLUDING THE PLAINTIFF, TO SUBMIT THE CONTROVERSY OR CLAIM TO
ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH ACTION FOR JUDICIAL RELIEF.


 


9.5           DISCOVERY.  IN ANY ARBITRATION PROCEEDING DISCOVERY WILL BE
PERMITTED IN ACCORDANCE WITH THE RULES.  ALL DISCOVERY SHALL BE EXPRESSLY
LIMITED TO MATTERS DIRECTLY RELEVANT TO THE DISPUTE BEING ARBITRATED AND MUST BE
COMPLETED NO LATER THAN 20 DAYS BEFORE THE HEARING DATE AND WITHIN 180 DAYS OF
THE FILING OF THE DISPUTE WITH THE AAA.  ANY REQUESTS FOR AN EXTENSION OF THE
DISCOVERY PERIODS, OR ANY DISCOVERY DISPUTES, WILL BE SUBJECT TO FINAL
DETERMINATION BY THE ARBITRATOR UPON A SHOWING THAT THE REQUEST FOR DISCOVERY IS
ESSENTIAL FOR THE PARTY’S PRESENTATION AND THAT NO ALTERNATIVE MEANS FOR
OBTAINING INFORMATION IS AVAILABLE.


 


9.6           CLASS PROCEEDINGS AND CONSOLIDATIONS.  THE RESOLUTION OF ANY
DISPUTE ARISING PURSUANT TO THE TERMS OF THIS AGREEMENT SHALL BE DETERMINED BY A
SEPARATE ARBITRATION PROCEEDING AND SUCH DISPUTE SHALL NOT BE CONSOLIDATED WITH
OTHER DISPUTES OR INCLUDED IN ANY CLASS PROCEEDING.


 


9.7           PAYMENT OF ARBITRATION COSTS AND FEES.  THE ARBITRATOR SHALL AWARD
ALL COSTS AND EXPENSES OF THE ARBITRATION PROCEEDING TO THE PREVAILING PARTY.


 


9.8           REAL PROPERTY COLLATERAL; JUDICIAL REFERENCE.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, NO DISPUTE SHALL BE SUBMITTED TO ARBITRATION IF
THE DISPUTE CONCERNS INDEBTEDNESS SECURED DIRECTLY OR INDIRECTLY, IN WHOLE OR IN
PART, BY ANY REAL PROPERTY UNLESS (I) THE HOLDER OF THE MORTGAGE, LIEN OR
SECURITY INTEREST SPECIFICALLY ELECTS IN WRITING TO PROCEED WITH THE
ARBITRATION, OR (II) ALL PARTIES TO THE ARBITRATION WAIVE ANY RIGHTS OR BENEFITS
THAT MIGHT ACCRUE TO THEM BY VIRTUE OF THE SINGLE ACTION RULE STATUTE OF
CALIFORNIA, THEREBY AGREEING THAT ALL INDEBTEDNESS AND OBLIGATIONS OF THE
PARTIES, AND ALL MORTGAGES, LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OBLIGATIONS, SHALL REMAIN FULLY VALID AND ENFORCEABLE.  IF ANY
SUCH DISPUTE IS NOT SUBMITTED TO ARBITRATION, THE DISPUTE SHALL BE REFERRED TO A
REFEREE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638 ET
SEQ., AND THIS GENERAL REFERENCE AGREEMENT IS INTENDED TO BE SPECIFICALLY
ENFORCEABLE IN ACCORDANCE WITH SAID SECTION 638.  A REFEREE WITH THE
QUALIFICATIONS REQUIRED HEREIN FOR ARBITRATORS SHALL BE SELECTED PURSUANT TO THE
AAA’S SELECTION PROCEDURES.  JUDGMENT UPON THE DECISION RENDERED BY A REFEREE
SHALL BE ENTERED IN THE COURT IN WHICH SUCH PROCEEDING WAS COMMENCED IN
ACCORDANCE WITH CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 644 AND 645.


 


9.9           MISCELLANEOUS.  TO THE MAXIMUM EXTENT PRACTICABLE, THE AAA, THE
ARBITRATORS AND THE PARTIES SHALL TAKE ALL ACTION REQUIRED TO CONCLUDE ANY
ARBITRATION PROCEEDING WITHIN 180 DAYS OF THE FILING OF THE DISPUTE WITH THE
AAA.  NO ARBITRATOR OR OTHER PARTY TO AN ARBITRATION PROCEEDING MAY DISCLOSE THE
EXISTENCE, CONTENT OR RESULTS THEREOF, EXCEPT FOR DISCLOSURES OF INFORMATION BY
A PARTY REQUIRED IN THE ORDINARY COURSE OF ITS BUSINESS OR BY APPLICABLE LAW OR
REGULATION.  IF MORE THAN ONE AGREEMENT FOR ARBITRATION BY OR BETWEEN THE
PARTIES POTENTIALLY APPLIES TO A DISPUTE, THE ARBITRATION PROVISION MOST
DIRECTLY RELATED TO THE DOCUMENTS BETWEEN THE PARTIES OR THE SUBJECT MATTER OF
THE DISPUTE SHALL CONTROL.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY IN
WRITING SIGNED BY EACH PARTY HERETO.  IF ANY PROVISION OF THIS AGREEMENT SHALL
BE HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW SUCH PROVISION SHALL
BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR ANY REMAINING PROVISIONS OF THIS
AGREEMENT.  THIS ARBITRATION PROVISION SHALL SURVIVE TERMINATION, AMENDMENT OR
EXPIRATION OF ANY OF THE DOCUMENTS OR ANY RELATIONSHIP BETWEEN THE PARTIES.

 

13

--------------------------------------------------------------------------------


 

Borrower and Trade Bank have caused this Agreement to be executed by their duly
authorized officers or representatives on the date first written above.

 

“BORROWER”

 

 

 

INFOSONICS CORPORATION

 

 

 

By:

/s/ Joseph Ram

 

 

 

 

Title:

CEO

 

 

 

 

Borrower’s Address:

 

5880 Pacific Center Blvd.

 

San Diego, CA 92121

 

 

 

 

 

“LENDER”

 

 

 

WELLS FARGO HSBC TRADE BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

  /s/ Dean Yasuda

 

 

Dean Yasuda

 

Title:

Vice President

 

 

 

 

 

Lender’s Address:

 

 

333 South Grand Avenue, 8th Floor

 

Los Angeles, CA 90071

 

 

14

--------------------------------------------------------------------------------